
	
		II
		111th CONGRESS
		1st Session
		S. 1361
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Leahy (for himself
			 and Mr. Bond) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  enhance the national defense through empowerment of the National Guard,
		  enhancement of the functions of the National Guard Bureau, and improvement of
		  Federal-State military coordination in domestic emergency response, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Empowerment and
			 State-National Defense Integration Act of 2009.
		2.Expanded authority of
			 the Chief of the National Guard Bureau
			(a)Membership on
			 Joint Chiefs of Staff
				(1)In
			 generalSection 151(a) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
					
						(7)The Chief of the National Guard
				Bureau.
						.
				(2)Conforming
			 amendmentSection 10502 of such title is amended—
					(A)by redesignating subsections (d) and (e) as
			 subsections (e) and (f), respectively; and
					(B)by inserting after subsection (c) the
			 following new subsection (d):
						
							(d)Member of Joint
				Chiefs of StaffThe Chief of
				the National Guard Bureau shall perform the duties prescribed for him or her as
				a member of the Joint Chiefs of Staff under section 151 of this
				title.
							.
					(b)Annual report to
			 congress on validated requirementsSection 10504 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(c)Annual report on
				validated requirementsNot
				later than December 31 each year, the Chief of the National Guard Bureau shall
				submit to Congress a report on the following:
						(1)The requirements validated under section
				10503a(b)(1) of this title during the preceding fiscal year.
						(2)The requirements referred to in paragraph
				(1) for which funding is to be requested in the next budget for a fiscal year
				under section 10544 of this title.
						(3)The requirements referred to in paragraph
				(1) for which funding will not be requested in the next budget for a fiscal
				year under section 10544 of this
				title.
						.
			3.Expanded
			 functions of the National Guard Bureau
			(a)Military
			 assistance for civil authoritiesChapter 1011 of title 10, United States
			 Code, is amended by inserting after section 10503 the following new
			 section:
				
					10503a.Functions of
				National Guard Bureau: military assistance to civil authorities 
						(a)Identification
				of additional necessary assistanceThe Chief of the National Guard Bureau
				shall—
							(1)identify gaps between Federal and State
				military capabilities to prepare for and respond to emergencies; and
							(2)make recommendations to the Secretary of
				Defense on programs and activities of the National Guard for military
				assistance to civil authorities to address such gaps.
							(b)Scope of
				responsibilitiesIn meeting
				the requirements of subsection (a), the Chief of the National Guard Bureau
				shall, in coordination with the adjutants general of the States, have
				responsibilities as follows:
							(1)To validate the requirements of the several
				States and territories with respect to military assistance to civil
				authorities.
							(2)To develop doctrine and training
				requirements relating to the provision of military assistance to civil
				authorities.
							(3)To acquire equipment, materiel, and other
				supplies and services for the provision of military assistance to civil
				authorities.
							(4)To assist the Secretary of Defense in
				preparing the budget required under section 10544 of this title.
							(5)To administer amounts provided the National
				Guard for the provision of military assistance to civil authorities.
							(6)To carry out any other responsibility
				relating to the provision of military assistance to civil authorities as the
				Secretary of Defense shall specify.
							(c)AssistanceThe Chairman of the Joint Chiefs of Staff
				shall assist the Chief of the National Guard Bureau in carrying out activities
				under this section.
						(d)Consultation(1)The Chief of the National Guard Bureau
				shall carry out activities under this section through and utilizing an
				integrated planning process established by the Chief of the National Guard
				Bureau for purposes of this subsection. The planning process may be known as
				the National Guard Bureau Strategic Integrated Planning
				Process.
							(2)(A)Under the integrated planning process
				established under paragraph (1)—
									(i)the planning committee described in
				subparagraph (B) shall develop and submit to the planning directorate described
				in subparagraph (C) plans and proposals on such matters under the planning
				process as the Chief of the National Guard Bureau shall designate for purposes
				of this subsection; and
									(ii)the planning directorate shall review and
				make recommendations to the Chief of the National Guard Bureau on the plans and
				proposals submitted to the planning directorate under clause (i).
									(B)The planning committee described in this
				subparagraph is a planning committee (to be known as the State Strategic
				Integrated Planning Committee) composed of the adjutant general of each
				of the several States, the Commonwealth of Puerto Rico, Guam, the Virgin
				Islands, and the District of Columbia.
								(C)The planning directorate described in this
				subparagraph is a planning directorate (to be known as the Federal
				Strategic Integrated Planning Directorate) composed of the following
				(as designated by the Secretary of Defense for purposes of this
				subsection):
									(i)A
				major general of the Army National Guard.
									(ii)A
				major general of the Air National Guard.
									(iii)A major general of the regular Army.
									(iv)A
				major general of the regular Air Force.
									(v)A
				major general (other than a major general under clauses (iii) and (iv)) of the
				United States Northern Command.
									(vi)The Vice Chief of the National Guard
				Bureau.
									(vii)Seven adjutants general from the planning
				committee under paragraph
				(B).
									.
			(b)Budgeting for
			 training and equipment and military construction for military assistance to
			 civil authorities and other domestic missionsChapter 1013 of such title is amended by
			 adding at the end the following new section:
				
					10544.National Guard
				training and equipment and military construction: budget for military
				assistance to civil authorities and for other domestic operations
						(a)In
				generalThe budget
				justification documents materials submitted to Congress in support of the
				budget of the President for a fiscal year (as submitted with the budget of the
				President under section 1105(a) of title 31) shall specify separate amounts for
				the National Guard for purposes of military assistance to civil authorities and
				for other domestic operations during such fiscal year as follows:
							(1)Amounts for training and equipment,
				including critical dual-use equipment.
							(2)Amounts for
				military construction, including critical dual-use capital construction.
							(b)Scope of
				fundingThe amounts specified
				under subsection (a) for a fiscal year shall be sufficient for purposes as
				follows:
							(1)The development and implementation of
				doctrine and training requirements applicable to the assistance and operations
				described in subsection (a) for such fiscal year.
							(2)The acquisition of equipment, materiel, and
				other supplies and services necessary for the provision of such assistance and
				such operations in such fiscal
				year.
							.
			(c)Clerical
			 amendments
				(1)The table of sections at the beginning of
			 chapter 1011 of such title is amended by inserting after the item relating to
			 section 10503 the following new item:
					
						
							10503a. Functions of
				National Guard Bureau: military assistance to civil
				authorities.
						
						.
				(2)The table of sections at the beginning of
			 chapter 1013 of such title is amended by adding at the end the following new
			 item:
					
						
							10544. National Guard training and equipment and military
				construction: budget for military assistance to civil authorities and for other
				domestic
				operations.
						
						.
				4.Reestablishment
			 of position of Vice Chief of the National Guard Bureau
			(a)Reestablishment
			 of position
				(1)In
			 generalChapter 1011 of title 10, United States Code, is
			 amended—
					(A)by redesignating
			 section 10505 as section 10505a; and
					(B)by inserting
			 after section 10504 the following new section 10505:
						
							10505.Vice Chief
				of the National Guard Bureau
								(a)Appointment(1)There is a Vice Chief
				of the National Guard Bureau, selected by the Secretary of Defense from
				officers of the Army National Guard of the United States or the Air National
				Guard of the United States who—
										(A)are recommended for such appointment
				by their respective Governors or, in the case of the District of Columbia, the
				commanding general of the District of Columbia National Guard;
										(B)have had at least 10 years of
				federally recognized service in an active status in the National Guard;
				and
										(C)are in a grade above the grade of
				colonel.
										(2)The Chief and Vice Chief of the
				National Guard Bureau may not both be members of the Army or of the Air
				Force.
									(3)(A)Except as provided in
				subparagraph (B), an officer appointed as Vice Chief of the National Guard
				Bureau serves for a term of four years, but may be removed from office at any
				time for cause.
										(B)The term of the Vice Chief of the
				National Guard Bureau shall end within a reasonable time (as determined by the
				Secretary of Defense) following the appointment of a Chief of the National
				Guard Bureau who is a member of the same armed force as the Vice Chief.
										(b)DutiesThe
				Vice Chief of the National Guard Bureau performs such duties as may be
				prescribed by the Chief of the National Guard Bureau.
								(c)GradeThe
				Vice Chief of the National Guard Bureau shall be appointed to serve in the
				grade of lieutenant general.
								(d)Functions as
				acting chiefWhen there is a vacancy in the office of the Chief
				of the National Guard Bureau or in the absence or disability of the Chief, the
				Vice Chief of the National Guard Bureau acts as Chief and performs the duties
				of the Chief until a successor is appointed or the absence of disability
				ceases.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 1011
			 of such title is amended by striking the item relating to section 10505 and
			 inserting the following new items:
					
						
							10505. Vice Chief of the National Guard Bureau.
							10505a. Director of the Joint Staff of the National Guard
				Bureau.
						
						.
				(b)Conforming
			 amendmentSection 10506(a)(1) of such title is amended by
			 striking and the Director of the Joint Staff of the National Guard
			 Bureau and inserting , the Vice Chief of the National Guard
			 Bureau, and the Director of the Joint Staff of the National Guard
			 Bureau.
			5.State control of
			 Federal military forces engaged in activities within the States and
			 possessions
			(a)In
			 generalPart I of subtitle A of title 10, United States Code, is
			 amended by inserting after chapter 15 the following new chapter:
				
					16Control of the
				Armed Forces in Activities Within the States and Possessions
						
							Sec. 
							341. Tactical control of the armed forces engaged in activities
				  within the States and possessions: emergency response activities.
						
						341.Tactical
				control of the armed forces engaged in activities within the States and
				possessions: emergency response activities
							(a)In
				generalThe Secretary of Defense shall prescribe in regulations
				policies and procedures to assure that tactical control of the armed forces on
				active duty within a State or possession is vested in the governor of the State
				or possession, as the case may be, when such forces are engaged in a domestic
				operation, including emergency response, within such State or
				possession.
							(b)Discharge
				through Joint Force HeadquartersThe policies and procedures
				required under subsection (a) shall provide for the discharge of tactical
				control by the governor of a State or possession as described in that
				subsection through the Joint Force Headquarters of the National Guard in the
				State or possession, as the case may be, acting through the officer of the
				National Guard in command of the Headquarters.
							(c)Possessions
				definedNotwithstanding any provision of section 101(a) of this
				title, in this section, the term possessions means the
				Commonwealth of Puerto Rico, Guam, and the Virgin
				Islands.
							.
			(b)Clerical
			 amendmentsThe tables of chapters at the beginning of title 10,
			 United States Code, and at the beginning of part I of subtitle A of such title,
			 are each amended by inserting after the item relating to chapter 15 the
			 following new item:
				
					
						16. Control
				  of the Armed Forces in Activities Within the States and
				  Possessions341
					
					.
			6.Fiscal year 2010
			 funding for the National Guard for certain domestic activities
			(a)Continuity of
			 operations, continuity of government, and consequence management
				(1)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 for fiscal year 2010 for the Department of Defense amounts as follows:
					(A)For National
			 Guard Personnel, Army, $11,000,000.
					(B)For National
			 Guard Personnel, Air Force, $3,500,000.
					(C)For Operation and
			 Maintenance, Army National Guard, $11,000,000.
					(2)AvailabilityThe
			 amounts authorized to be appropriated by paragraph (1) shall be available to
			 the Army National Guard and the Air National Guard, as applicable, for costs of
			 personnel in training and operations with respect to continuity of operations,
			 continuity of government, and consequence management in connection with
			 response to terrorist and other attacks on the United States homeland and
			 natural and man-made catastrophes in the United States.
				(b)Domestic
			 operations
				(1)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 for fiscal year 2010 for the Department of Defense, $300,000,000 for Operation
			 and Maintenance, Defense-wide.
				(2)AvailabilityThe
			 amount authorized to be appropriated by paragraph (1) shall be available for
			 the Army National Guard and the Air National Guard for emergency preparedness
			 and response activities of the National Guard while in State status under title
			 32, United States Code.
				(3)TransferAmounts
			 under the amount authorized to be appropriated by paragraph (1) shall be
			 available for transfer to accounts for National Guard Personnel, Army, and
			 National Guard Personnel, Air Force, for purposes of the pay and allowances of
			 members of the National Guard in conducting activities described in paragraph
			 (2).
				(c)Joint
			 Operations Coordination Centers
				(1)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 for fiscal year 2010 for the Department of Defense amounts as follows:
					(A)For National
			 Guard Personnel, Army, $28,000,000.
					(B)For National
			 Guard Personnel, Air Force, $7,000,000.
					(2)AvailabilityThe
			 amounts authorized to be appropriated by paragraph (1) shall be available to
			 the Army National Guard and the Air National Guard, as applicable, for costs of
			 personnel in continuously staffing a Joint Operations Coordination Center
			 (JOCC) in the Joint Forces Headquarters of the National Guard in each State and
			 Territory for command and control and activation of forces in response to
			 terrorist and other attacks on the United States homeland and natural and
			 man-made catastrophes in the United States.
				(d)Supplement not
			 supplantThe amounts authorized to be appropriated by subsections
			 (a), (b), and (c) for the purposes set forth in such subsections are in
			 addition to any other amounts authorized to be appropriated for fiscal year
			 2010 for the Department of Defense for such purposes.
			7.Enhancement of
			 authorities relating to the United States Northern Command and other combatant
			 commands
			(a)Commands
			 responsible for support to civil authorities in the United
			 StatesThe United States Northern Command and the United States
			 Pacific Command shall be the combatant commands of the Armed Forces that are
			 principally responsible for the support of civil authorities in the United
			 States by the Armed Forces.
			(b)Discharge of
			 responsibilityIn discharging the responsibility set forth in
			 subsection (a), the Commander of the United States Northern Command and the
			 Commander of the United States Pacific Command shall each—
				(1)in consultation
			 with and acting through the Chief of the National Guard Bureau and the Joint
			 Force Headquarters of the National Guard of the State or States concerned,
			 assist the States in the employment of the National Guard under State control,
			 including National Guard operations conducted in State active duty or under
			 title 32, United States Code; and
				(2)facilitate the
			 deployment of the Armed Forces on active duty under title 10, United States
			 Code, as necessary to augment and support the National Guard in its support of
			 civil authorities when National Guard operations are conducted under State
			 control, whether in State active duty or under title 32, United States
			 Code.
				(c)Memorandum of
			 understanding
				(1)Memorandum
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Commander of the United States Northern Command, the Commander
			 of the United States Pacific Command, and the Chief of the National Guard
			 Bureau shall, with the approval of the Secretary of Defense, jointly enter into
			 a memorandum of understanding setting forth the operational relationships, and
			 individual roles and responsibilities, during responses to domestic emergencies
			 among the United States Northern Command, the United States Pacific Command,
			 and the National Guard Bureau.
				(2)ModificationThe
			 Commander of the United States Northern Command, the Commander of the United
			 States Pacific Command, and the Chief of the National Guard Bureau may from
			 time to time modify the memorandum of understanding under this subsection to
			 address changes in circumstances and for such other purposes as the Commander
			 of the United States Northern Command, the Commander of the United States
			 Pacific Command, and the Chief of the National Guard Bureau jointly consider
			 appropriate. Each such modification shall be subject to the approval of the
			 Secretary of Defense.
				(d)Authority To
			 modify assignment of command responsibilityNothing in this
			 section shall be construed as altering or limiting the power of the President
			 or the Secretary of Defense to modify the Unified Command Plan in order to
			 assign all or part of the responsibility described in subsection (a) to a
			 combatant command other than the United States Northern Command or the United
			 States Pacific Command.
			(e)RegulationsThe
			 Secretary of Defense shall prescribe regulations for purposes of aiding the
			 expeditious implementation of the authorities and responsibilities in this
			 section.
			8.Requirements
			 relating to National Guard officers in certain command positions
			(a)Commander of
			 Army North CommandThe officer serving in the position of
			 Commander, Army North Command, shall be an officer in the Army National Guard
			 of the United States.
			(b)Commander of
			 Air Force North CommandThe officer serving in the position of
			 Commander, Air Force North Command, shall be an officer in the Air National
			 Guard of the United States.
			(c)Sense of
			 CongressIt is the sense of Congress that, in assigning officers
			 to the command positions specified in subsections (a) and (b), the President
			 should afford a preference in assigning officers in the Army National Guard of
			 the United States or Air National Guard of the United States, as applicable,
			 who have served as the adjutant general of a State.
			
